Citation Nr: 0823121	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating for polyuria that is 
separate from the veteran's 20 percent disability rating for 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the veteran's claim of entitlement 
for a separate disability rating for polyuria.  

During the pendency of this claim, the veteran has raised a 
claim of secondary service connection for a bilateral simple 
renal cyst as well, but this issue has not yet been 
adjudicated.  This claim is REFERRED to the RO for action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was service-connected for diabetes mellitus type 
II in a September 2002 rating decision.  In a January 2005 VA 
examination, the veteran was diagnosed with polyuria 
secondary to the service-connected diabetes mellitus.  The 
veteran contends that he is entitled to a separate disability 
rating for polyuria, in addition to the 20 percent disability 
rating already assigned to the veteran for diabetes mellitus 
type II.  However, there is insufficient evidence of record 
for appellate review to continue on this claim.  

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating under Diagnostic Code 7913.  Therefore, the Board 
finds that the veteran's polyuria, if compensable, can be 
rated separately under a separate diagnostic code since it is 
not part of the criteria used to support a 100 percent 
disability rating.  

However, there is insufficient medical evidence of record for 
the Board to determine whether the veteran's polyuria is or 
is not compensable.  The veteran's last VA examination was in 
January 2005, when the examiner opined that the veteran's 
polyuria was probably temporary, and should resolve once the 
veteran's diabetes is under better control.  A new VA 
examination must be afforded to the veteran to determine if 
the veteran's polyuria did in fact resolve.

Additionally, the January 2005 VA examination does not 
provide specific details about the veteran's polyuria.  
Reference to daytime and nighttime voiding frequency is 
necessary before the Board can determine if the veteran's 
polyuria is in fact compensable under 38 C.F.R. § 4.115a, and 
if so, to what degree.  As such, an additional VA examination 
is necessary for this purpose as well.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
genitourinary examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
answer the following questions:

(a) Does the veteran currently suffer from 
polyuria, or any other genitourinary 
disorder?  If so, please opine as to 
whether it is at least as likely as not 
that said disorder is a result of the 
veteran's diabetes mellitus.  

(b) If the veteran is found to have 
polyuria, or any other genitourinary 
disease, the examiner should indicate the 
frequency of the veteran's urination, both 
during the day and at night.  The examiner 
should also indicate the length of time 
between the veteran's episodes of voiding 
during the day.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




